UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-7449



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

MELVIN STUBBS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Rockingham. Frank W. Bullock, Jr.,
Chief District Judge. (CR-93-72, CA-94-561-3)


Submitted:   April 2, 1996                 Decided:   April 19, 1996


Before WIDENER and WILKINS, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Melvin Stubbs, Appellant Pro Se. Sandra Jane Hairston, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting in

part and denying in part his 28 U.S.C. § 2255 (1988) motion. We

have reviewed the record and the district court's opinion accepting

the recommendation of the magistrate judge and find no reversible

error. Accordingly, we affirm substantially on the reasoning of the
district court. United States v. Stubbs, Nos. CR-93-72; CA-94-561-3
(M.D.N.C. Aug. 21, 1995). We note that the district court's finding

regarding the timeliness of Appellant's provision of "complete in-

formation to the government" was not clearly erroneous. See United
States v. Daughtrey, 874 F.2d 213 (4th Cir. 1989); United States

Sentencing Commission, Guidelines Manual, § 3E1.1(b)(1) (Nov.
1994). In any event, the district court's decision to resentence

Appellant in accordance with the plea agreement's acceptance of
responsibility provisions eradicated any error that may have

occurred in Appellant's original sentence. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2